Citation Nr: 0201945	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  00-14 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Service connection for schizophrenia, paranoid type, claimed 
as secondary to in-service neck trauma, or the service-
connected residuals thereof.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active military service from November 1964 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision that denied 
service connection for a psychiatric disorder, secondary to 
service-connected disability of soft tissue neck injury.  The 
veteran responded with a May 2000 notice of disagreement.  
The RO issued a Statement of the Case in May 2000, and, in 
June 2000, he filed a VA Form 9, Appeal to the Board of 
Veterans' Appeals, perfecting his appeal.  

For reasons discussed herein, the Board, has characterized 
the issue on appeal as on the title page of this decision.  


FINDINGS OF FACT

1.  All development and notification action necessary for an 
equitable determination of the issue on appeal has been 
accomplished.

2.  There is no competent evidence that establishes a nexus, 
or a relationship, between the veteran's current psychosis 
and either his in-service neck trauma, or the service-
connected residuals thereof.


CONCLUSION OF LAW

The criteria for a grant of service connection for a 
schizophrenia, paranoid type, claimed as secondary to in-
service neck trauma or the service-connected residuals 
thereof, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (henceforth, 'VCAA'), which 
contains revised notice provisions, and additional 
requirements pertaining to the VA's duty to assist.  See Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified, as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West Supp. 2001)).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 
VAOPGCPREC 11-2000 (2000).  Pertinent regulations that 
implement the Act (but, with the possible exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) 
recently were promulgated.  Except as otherwise noted, these 
regulations also are effective from November 9, 2000.  See 66 
Fed. Reg. 45620-45632 (August 29, 2001).  

In this case, the RO has not yet had an opportunity to 
consider the claim on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
it to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the May 2000 Statement of the Case and 
October 2000 Supplemental Statement of the Case, the veteran 
and his representative have been advised of the laws and 
regulations governing the claim on appeal, and, hence, have 
been given notice of the information and evidence necessary 
to substantiate the claim.  Moreover, pertinent medical 
treatment records have been obtained and associated with the 
claims file, and the veteran has been afforded multiple 
comprehensive VA examinations in connection with the claim on 
appeal.  Furthermore, as the veteran has not identified any 
additional relevant evidence that has not been requested or 
obtained, there is no indication that there is any 
outstanding evidence that is necessary for adjudication of 
the issues on appeal.  Hence, adjudication of the issue on 
appeal, without remand to the RO for initial consideration 
under the new law, poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claim is ready to be considered on the merits.  

I. Background

The veteran's service medical records are negative for any 
diagnosis of or treatment for a psychiatric disability, 
although the records do reflect that the veteran suffered a 
soft-tissue trauma to the neck in April 1967.  X-rays of the 
skull and cervical spine were negative, and he was given pain 
medication and rest.  He was subsequently returned to duty 
after several days, and no permanent residuals of this injury 
were noted.  The October 1967 service separation examination 
report reflects no complaints, findings, or diagnosis of any 
neurological and/or psychiatric disability.  

The report of a VA general medical examination conducted in 
July 1972 reflects that the veteran was oriented and 
cooperative with the examination; no complaints, findings, or 
diagnosis of any psychiatric disability was then noted.  

According to private medical records, the veteran was first 
treated for a psychiatric disability in 1974, following a 
motor vehicle accident in which a pedestrian was killed.  He 
was subsequently hospitalized for psychiatric treatment at 
private hospitals in June 1976, April 1977, December 1983, 
and April 1985.  On each occasion, paranoid schizophrenia was 
diagnosed.  He has also received regular outpatient 
psychiatric treatment since 1974.  These records also reflect 
a diagnosis of paranoid schizophrenia. 

The veteran underwent VA psychiatric examination in May 1988.  
He reported a history of mental illness since May 1973, 
according to his pre-examination medical history.  The 
examiner confirmed the prior diagnoses of chronic paranoid 
schizophrenia.  

In March 1989, the veteran filed a claim for service 
connection for a psychiatric disability.  This claim was 
subsequently denied by the RO in April 1989.  The RO found no 
evidence that the veteran's psychiatric disability was either 
incurred in or aggravated by military service, or incurred 
within a year thereafter.  The veteran did not appeal the 
denial.

In January 1990, the RO denied service connection for 
residuals of trauma to the neck.  The veteran did not appeal 
the denial.

The veteran was hospitalized in a psychiatric facility in May 
1991.  He then reported the onset of psychiatric symptoms in 
1976.  Prior diagnoses of chronic paranoid schizophrenia were 
confirmed.  He was discharged in March 1992 to be followed on 
an outpatient basis.  

In April 1992, the veteran, through his accredited 
representative, filed a claim for service connection for a 
psychiatric disability, secondary to an in-service neck 
injury.  In October 1992, the RO determined that no new and 
material evidence had been submitted to reopen the veteran's 
claim.  The veteran responded that same month with a notice 
of disagreement, initiating an appeal.  

The veteran testified before RO personnel in February 1993.  
He stated that following a neck injury in service, he had 
trouble adjusting to military life, and was subsequently 
discharged from service after his initial enlistment expired; 
he had hoped to make the military a career.  Subsequent to 
service, he began to experience psychiatric symptoms that 
eventually required hospitalization on several occasions.  

In August 1994, the veteran's appeal was presented to the 
Board.  At that time, the Board characterized the appeal as 
involving two issues:  a petition to reopen a claim for 
service connection for a psychiatric disability (diagnosed as 
schizophrenia), and a petition to reopen a claim for service 
connection for residuals of a neck trauma.  The Board 
remanded the claims for additional development.  

Pursuant to the remand, private hospitalization and medical 
treatment records dating from 1976 to 1983, and VA 
hospitalization and medical treatment records dating from 
1991 through February 1995, were added to the claims file.  
These records show continuing treatment and evaluation for 
psychiatric disability.  The veteran also underwent VA 
psychiatric examination in July 1995.  In the report of his 
examination, the VA psychiatrist stated that "it is quite 
apparent that his symptoms first emerged during [the 
veteran's military service]."  

The veteran's appeal was returned to the Board in April 1996, 
at which time his claim for service connection for a 
psychiatric disability was reopened and remanded for 
additional development.  The veteran underwent VA examination 
of the spine in May 1996.  In October 1996, a board of two VA 
psychiatrists examined the veteran.  Following review of the 
veteran's medical records and examination of the veteran, the 
board concluded that the veteran's psychiatric disability was 
not incurred in service or within one year thereafter.  It 
was also noted that, according to the veteran's own account, 
his psychiatric symptoms first began in earnest in 1974, 
several years after service.  

Also associated with the claims file in conjunction with the 
remand were various medical and other records associated with 
the veteran's Social Security Administration (SSA) disability 
claim, dated between 1977 and 1985; reports associated with 
VA hospitalization from September to October 1995, from 
February to March 1997, and from May to June 1997.  These 
records show continuing treatment and evaluation for 
psychiatric disability.

In January 1997, the RO granted service connection for 
residuals of a neck trauma (diagnosed as a mild fibrosis of 
the left trapezius secondary to trauma), effective April 14, 
1992.

The veteran underwent VA psychiatric examination before a 
panel of two psychiatrists in September 1997.  Both examiners 
reviewed the veteran's claims file, including medical 
records, prior to examination.  After evaluating the veteran, 
the examiners concurred with the prior diagnoses of chronic 
paranoid schizophrenia.  Regarding the onset of this 
disability, they concluded that he was not "diagnosable with 
schizophrenia or any other mental disorder" during service or 
within a year thereafter.  Because the examiners determined 
that the veteran was first diagnosable in 1976, many years 
after service, the examiners concurred with the October 1996 
examiner's conclusion.  

In July 1998, the Board dismissed the appeal on the basis 
that the veteran withdrew his appeal of the RO's October 1992 
denial prior to the issuance of a final Board decision on 
that appeal, and in September 1998, the Acting Chairman of 
the Board denied a request for reconsideration of the July 
1998 determination to dismiss.  

In November 1998, the veteran submitted a statement 
indicating that he wanted to "reinstate his claim."  VA 
hospitalization and medical treatment records dating from 
January 1998 to January 2000 showing continuing treatment and 
evaluation for psychiatric disability were added to the 
claims file.  

In April 2001, the veteran submitted a February 21, 2000 
examination report, and a February 24, 2000 statement from 
C.P. Gennaula, M.D., a private neurologist.  In his letter, 
Dr. Gennaula stated that several theories exist regarding the 
causes of schizophrenia and other mental disorders, and that 
"trauma is certainly a possible etiology."  However, the 
doctor also expressed his belief that an exact cause for the 
veteran's mental illness would not be found.  

In May 2000, the RO issued a rating decision denying the 
veteran's claim for service connection for a psychiatric 
disability claimed as secondary to in-service neck trauma.  
He responded that same month with a notice of disagreement, 
and the current appeal ensued.  

The veteran testified before RO hearing personnel in August 
2000.  He again testified that an injury to the neck 
sustained during a bar altercation resulted in his current 
diagnosis of schizophrenia.  


II. Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1113 (West 1991); 38 
C.F.R. § 3.303 (2001).  Service connection also may be 
granted for a "[d]isability which is proximately due to or 
the result of a service-connected disease or injury. . ." 
38 C.F.R. § 3.310(a) (2001); Harder v Brown, 5 Vet. App. 183, 
187-89 (1993).  In addition to authorizing service connection 
for disability caused by a an already service-connected 
disability, that regulation has been interpreted to permit 
service connection for the degree of disability result from 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

A preliminary discussion of the characterization of the issue 
on appeal is warranted.  In April 1989, the RO denied service 
connection for a psychiatric disability (then diagnosed as 
schizophrenia), on a direct and presumptive basis.  See 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.307, 3.309.  The 
veteran did not appeal the denial.  As such, the decision is 
final and  may not reopened except on the basis of new and 
material evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).  

In the current appeal, however, veteran is not asserting that 
his currently diagnosed psychosis was manifest during service 
or within the first year of discharge.  Rather, his claim 
clearly is based on his assertion, as testified to during his 
hearing, that his current psychiatric disability is the 
result of neck injury during service, the residuals of which 
are now service-connected.  Although, in April 1992, the 
veteran, through his representative, filed a claim for 
service connection for a psychiatric disability as secondary 
to in-service neck trauma, the claims file reflects some 
confusion on the RO's (and the Board's) part as to the nature 
of the veteran's claim at that time; indeed, as noted above, 
in October 1992, the RO denied a claim for service connection 
for "trauma," referring to an October 1990 denial of service 
connection for residuals of neck trauma.  Although a December 
1993 Statement of the Case characterized the issue on appeal 
as "whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disability secondary to neck trauma," the RO did not actually 
adjudicate that issue in October 1992 (or, at any time prior 
to the May 2000 decision on appeal) .  Hence, although the 
October 1992 decision ultimately became final following the 
veteran's withdrawal, and the Board's dismissal, of the 
appeal, there is no prior final denial of service connection 
for a psychiatric disability as secondary to in-service neck 
trauma.  The Board also notes that the RO subsequently 
granted service connection for residuals of an in-service 
soft tissue neck injury, and the current issue on appeal can 
reasonably be construed as including a claim for service 
connection secondary disability only recently service-
connected.  Under these circumstances, the Board finds that 
the current appeal involves a previously unadjudicated claim 
and that, as such, de novo adjudication is appropriate.  

As indicated above, the evidence of record is comprised 
mostly of VA and private medical evidence show continuing 
evaluation and treatment for psychiatric disability; such 
evidence, however, is not probative of the issue under 
consideration.  While the record also includes several 
medical opinions, much of this evidence addresses the date of 
onset of the veteran's psychiatric disability-specifically, 
whether the veteran's psychosis was manifest in service or 
within one year thereafter.  This evidence is, likewise, not 
probative of the issue on appeal.  Given the nature of the 
veteran's assertions, the only evidence that is relevant to 
the issue on appeal is evidence that specifically addresses 
the relationship between the veteran's current psychiatric 
disability and either the underlying in-service neck injury, 
or the service-connected residuals thereof.  As indicated 
above, if the veteran is able to establish that his 
psychiatric disability is proximately due to or the result of 
his in-service neck injury (or the service-connected 
residuals thereof), service connection would be warranted for 
his psychiatric disability, regardless of the date of onset.  
See 38 C.F.R. §§ 3.303(d), 3.310 (2001).  

In this case, the only medical evidence that specifically 
addresses the relationship between the veteran's current 
schizophrenia and his in-service neck injury (or the service-
connected residuals thereof) is the February 2000 medical 
opinion of a private neurologist, Dr. C.P. Gennaula, who 
indicated that he had personally examined the veteran.  The 
neurologist indicated that he had explained to the veteran 
that "there a lot of theories as to causes of schizophrenia 
and other mental illness," and that "trauma is certainly a 
possible etiology."  Significantly, however, the physician 
stated his belief that the cause for the veteran's mental 
illness was not going to be found.  Hence, while the medical 
provides a general and speculative comment about the possible 
relationship between mental disorders and trauma, in this 
case, the private neurologist explicitly declined to draw a 
causal link between this veteran's psychiatric disability and 
this veteran's in-service neck trauma that this veteran 
experienced.  Thus, Dr. Gennaula's opinion, as a whole, 
provides no medical support for the veteran's claim.  This is 
even more apparent when Dr. Gennaula's February 24 statement 
is considered in light of his February 21 examination report, 
in which he indicated that he had explained to the veteran 
that "schizophrenia developing four years after what appears 
to be a minor trauma, which was not  even in the cranial 
region, more in the neck, is going to be very difficult to 
definitively equate."  Interestingly, this statement was 
rendered after consideration of the veteran's assertions as 
to what took place in service, not actual review of service 
medical records (although the examiner did indicate that he 
had reviewed VA medical treatment records in conjunction with 
his examination of the veteran).  Under these circumstances, 
the Board finds that this evidence is not so significant that 
it must be considered to fairly decide the merits of the 
claim, and, hence, is not material for purposes of reopening 
the claim. 

No other medical opinion of record specifically addresses the 
relationship between the veteran's psychiatric disability and 
either his in-service neck trauma or the residuals thereof.  
In a May 2000 statement, the veteran alludes to the fact 
that, in addition to Dr. Gennaula's statement, an earlier 
opinion by a psychiatrist is favorable as to service 
connection (presumably, the 1995 opinion of a VA 
psychiatrist).  However, in that opinion [which the Board 
notes, parenthetically, was later refuted by two separate 
boards of psychiatrists], the examiner merely commented on 
the existence of psychiatric symptoms since service; that 
examiner did not specifically mention the in-service neck 
injury that the veteran now claims to be the source of his 
psychiatric problems.  

The Board does not doubt the sincerity of the veteran's 
belief as to the relationship between his schizophrenia and a 
neck injury during service; however, the veteran's assertions 
in this regard provide no probative support for his claim.  
As a layperson without medical training and expertise, he is 
not competent to provide a probative opinion on a medical 
matter, such as the etiological relationship between his 
psychiatric disability and an injury or disease during active 
service, to include his neck injury therein.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Hence, his assertions in this 
regard have no probative value.  Id.  

As a final point, the Board acknowledges that the RO denied 
the claim as not well grounded (a legal concept that has 
since been eliminated by the VCAA), whereas the Board has 
determined that the claim must be denied on the merits.  
However, the basis for the denial of the claim on appeal-the 
absence of any competent medical evidence to support the 
veteran's assertions that his psychiatric disability is the 
result of either in-service neck trauma or the service-
connected residuals thereof-is the same, regardless of 
whether the claim is denied as not well grounded, or on the 
merits.  Thus, the Board finds that the veteran is not 
prejudiced by the Board's consideration of the claim, on the 
merits, in the first instance.  See Bernard, 4 Vet. App. 394.  
To remand this case to the RO for consideration of the issue 
on appeal on the merits would be pointless and, in light of 
the governing law and regulations and the discussion set 
forth above, would not result in a determination favorable to 
him.  See VAOGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed. Reg. 
49747 (1992).  

For all the foregoing reasons, the appeal must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 




ORDER

Service connection for schizophrenia, paranoid type, claimed 
as secondary to in-service neck trauma, or the service-
connected residuals thereof, is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

